DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10, 17 and 18 and species II, figure 4 in the reply filed on 1/13/2021 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 4-5 recite “the extending flange” however for consistency and clarity this should read --the outwardly extending flange--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 5 recites “the dispensing head” however for consistency and clarity this should read --the longitudinal extending fluid dispensing head--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Lines 7-8 recite “the dispensing head” however for consistency and clarity this should read --the longitudinal extending fluid dispensing head--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Lines 1 and 2 recite “the dispensing head” however for consistency and clarity this should read --the longitudinal extending fluid dispensing head--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 2 recites “the dispensing head” however for consistency and clarity this should read --the longitudinal extending fluid dispensing head--.  Appropriate correction is required.
7 is objected to because of the following informalities:  Line 4 recites “within center bore” however for clarity and consistency this should read --within the center bore--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "U-shaped" in claim 18 is a relative term which renders the claim indefinite.  The term "U-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The shape of the groove formed in the bottom surface is rendered indefinite. This claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruch (US Pat No 5,829,682).
Re claim 1, Haruch shows a device (Fig. 1) for spraying substrates comprising:
a longitudinal extending fluid dispensing head (10) configured to be coupled to a supply of fluid (19) and including an outwardly extending flange (11);
a spacer (20) having first (35) and second (38) ends, the first end (35) of the spacer (20) disposed proximate the extending flange (11) of the dispensing head (10);
a nozzle (12) adapted to eject fluid disposed proximate the second end (38) of the spacer (20); and a locking nut (22) enclosing and holding the spacer (20) in place and securely coupling the dispensing head (10), spacer (20) and nozzle (12) to one another.
Re claim 2, Haruch shows the dispensing head (Fig. 1, 10) includes a first conduit (41) extending longitudinally along a base portion of the dispensing head and a second conduit (24) that extends within the outwardly extending flange (11) and is oriented perpendicular to the first conduit (41).
Re claim 3, Haruch shows a first O-ring (Fig. 1, 30) for sealing an interface between the outwardly extending flange (11) of the dispensing head and the first end (35) of the spacer (20).
Re claim 4, Haruch shows a second O-ring (Fig. 1, 31) for sealing an interface between the second end (38) of the spacer (20) and the nozzle (12).
Re claim 5, Haruch shows the spacer (Fig. 1, 20) includes first (at 30) and second (at 31) seats for receiving the first and second O-rings (30/31), respectively.
Re claim 6, Haruch shows the spacer (Fig. 1, 20) has a center bore (36) formed therein and the first seat (at 30) comprises a first recess formed at the first end (35) of the 
Re claim 7, Haruch shows the locking nut (Fig. 1, 22) includes a center bore (25) formed therein and an internal flange (26) that surrounds the center bore (inside 49) at a distal end of the locking nut (22), the nozzle (12) having a top flange (28) that seats against the internal flange (26) for supporting the nozzle (12) such that the top flange (28) is disposed entirely within center bore (inside 49), while a distal end portion of the nozzle (12) is disposed outside of and distal to the locking nut (22).
Re claim 9, Haruch shows the center bore (Fig. 1, inside 49) has a first diameter at a first end (48) of the locking nut (22) and a second diameter at a second end (25) of the locking nut, the first diameter being greater than the second diameter (internal diameter at 48 is greater than that of 25).
Re claim 10, Haruch shows a free distal end of the outwardly extending flange (Fig. 1, 11) has a first annular seat (surrounding 30) formed therein and the first end (35) of the spacer (20) includes a second annular seat (surrounded by 30), the first O-ring (30) being received within the first annular seat and the second annular seat.
Re claim 17, Haruch shows the free distal end comprises a bottom surface (Fig. 1, surface of 11 seated against 30) of the outwardly extending flange (11) and the first annular seat (surrounding 30) is open along the bottom surface of the outwardly extending flange.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haruch (US Pat No 5,829,682).
Re claim 8, Haruch discloses the claimed invention except for the outwardly extending flange includes outer threads and the locking nut includes inner threads.  It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to change the internal threads of the flange to external threads and the external threads of the locking nut to internal threads, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. No criticality appears to be present for the claimed thread positions.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haruch (US Pat No 5,829,682) in view of Whittaker et al. (US Pub No 2008/0217435 A1).

Haruch does not teach a U-shaped groove.
However, Whittaker et al. shows a seat for an O-ring comprising a U-shaped groove (Fig. 7A, 339).
The substitution of one known element (U-shaped groove as shown in Whittaker et al.) for another (L-shaped groove as shown in Haruch) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the groove shown in Whittaker et al. would have yielded predictable results, namely, a defined seat for the o-ring in Haruch to prevent leakage between the flange and the spacer. No criticality appears to be present for the claimed shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752